Citation Nr: 0929986	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge (CIB) and the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that reopened the Veteran's claim of 
service connection for bilateral hearing loss and denied the 
claims on the merits.

In June 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.  
During the hearing, the Veteran submitted additional evidence 
along with a waiver of initial RO consideration.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA 
compensation purposes and resolving any doubt in his favor, 
such hearing loss disability is related to in-service combat-
related acoustic trauma.

2.  Resolving any doubt in the Veteran's favor, tinnitus is 
related to in-service combat-related acoustic trauma.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(d), 3.385 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss and tinnitus.  This constitutes a 
complete grant of the benefits sought on appeal.  Thus, a 
discussion of VA's duties to notify and assist is 
unnecessary.

The Veteran asserts that service connection for bilateral 
hearing loss and tinnitus is warranted on the basis that he 
developed such disabilities as a result of in-service, 
combat-related acoustic trauma.
	
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).


In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. 
Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

By way of history, the Veteran underwent a pre-induction 
examination in May 1966.  Pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
blank
5
LEFT
15
5
0
blank
5
On June 1968 separation examination report, whispered voice 
test results were 15/15, bilaterally.  Pure tone thresholds, 
in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
blank
LEFT
0
0
5
0
blank

The Veteran has submitted post-service private records from 
Dr. Davis dated in August 1998.  Such records show complaints 
of slowly progressive hearing loss and some ringing of the 
ears.  It was noted that audiogram showed a high tone hearing 
loss with a speech reception threshold at 25 and 
discrimination of 88 percent.  Diagnoses included 
sensorineural hearing loss.

According to the Veteran's October 2005 claim, he indicated 
that he was exposed to extremely traumatic and loud noises 
during his duty as a crewmember on an APC M-119 personnel 
carrier.  He stated that it was traumatic to listen to the 
.50 caliber machine gun and M-60 machine gun fire while 
advanced training and in Vietnam while assigned to Company C, 
1st Battalion, 50th INF, 173rd Airborne from September 1966 
through August 1968.

According to a statement received in January 2006, the 
Veteran stated that when he was assigned to Company C, he was 
promoted to a gunner position after completing basic 
training.  He indicated that his position was located just 
behind the intake grill of the engine and to the side of the 
exhaust pipe of the engine, as well two gunners situated on 
both sides of him.  He further noted that no ear protection 
was provided.  

According to a statement received in April 2006, the Veteran 
indicated that his M-113 was hit by a B40 rocket in the 
engine compartment and that caused an extremely loud 
explosion.  He also indicated that he was hit by a shrapnel 
while serving in Vietnam; the Veteran is currently service-
connected for the shrapnel wound injury to his temple.

The record also contains a private medical statement dated in 
April 2006 provided by Dr. Davis.  The Veteran's history of 
hearing loss was noted.  The physician indicated that the 
Veteran was having hearing problems with conversation and 
meetings, and experiences ringing in his ears.  The history 
further reflects that the Veteran's problems began in the 
military while he was a commander of an "APC" and a gunner.  
It was also noted that the Veteran was a sheet metal worker 
after service, but was never really exposed to noise, and 
wore ear protection when he was exposed.  Diagnosis was 
"sensorineural hearing loss due to noise exposure from his 
army days."  Audiological test results were provided but 
were not interpreted.  

In support of the Veteran's claim, the record also contains 
an April 2006 statement from W.H.J., who reportedly has had 
both social and business contact with the Veteran.  W.H.J. 
observed that the Veteran had significant hearing loss which 
affects his ability to interact with others in a normal 
setting.  W.H.J. stated that "[a]lthough his hearing loss 
seemed to be apparent many years ago [35 or so], in recent 
years it is significantly worse."  

In another letter dated in April 2006, L.G., a business 
acquaintance of the Veteran, indicated that during a project 
meeting she would have to consistently repeat to the Veteran 
what others were saying on the other side of a 20 foot table.  
She also stated that she would have to walk into his office 
before the Veteran could hear her.  

According to a June 2006 statement, D.L.D. indicated that he 
has known the Veteran for many years both professionally and 
personally.  D.L.D. stated that he has watched the Veteran's 
ability to hear deteriorate and had seen it progressively 
affect their ability to work together as a team.

According to a letter dated in August 2006, L.M., the 
Veteran's spouse, stated that she met the Veteran in 1990 and 
they married in 2000.  She stated that during this time 
period, the Veteran's hearing was not good and had, in fact, 
gotten worse through the years.  

In September 2006, the Veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
65
65
LEFT
20
20
35
45
55

The Veteran was diagnosed with mild to moderate sensorineural 
hearing loss and bilateral tinnitus.  The examiner stated 
that the Veteran's hearing loss and tinnitus were not likely 
related to his military service.  The examiner noted that the 
Veteran's pre-induction and discharge examinations showed 
hearing within normal limits, and no threshold shift was 
shown.  The examiner also stated that the Veteran reported 
the onset of his hearing loss in 1988 or 1989, approximately 
20 years after discharge from service.  

In June 2009, the Veteran testified before the undersigned.  
He reiterated his contentions that he was exposed to acoustic 
trauma during service and had experienced hearing loss and 
tinnitus since service.  During the hearing, the Veteran 
submitted a private treatment record dated in October 2008 
from the George Iwanow Hearing Aid Centers, Inc.  According 
to such record, the Veteran was fitted for hearing aids based 
on a finding of bilateral hearing loss.  It was also noted 
that the Veteran reported having tinnitus a "few years after 
Vietnam." 

On review, the Board finds that the service connection is 
warranted for both bilateral hearing loss and tinnitus.  The 
record reflects that the Veteran was a gunner during his 
service in Vietnam and as noted, his awards and decorations 
include the CIB and the Purple Heart medal.  Thus, the 
Veteran served in combat, and was therefore likely exposed to 
acoustic trauma while serving in Vietnam given that such 
exposure is consistent with the circumstances, conditions and 
hardships of that service.  Thus, although there is no 
conclusive evidence of hearing loss and tinnitus during 
service, VA must presume the occurrence of the in-service 
injury on account of the Veteran's combat status.  38 
U.S.C.A. § 1154(b).  

The Veteran has testified that he has experienced continuous 
hearing loss and ringing in his ears since service.  A 
layperson is competent to testify as to matters that can be 
observed and reported on without specialized medical training 
or expertise.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  As such, the Veteran is competent 
to testify that he has experienced hearing loss and ringing 
in his ears since service.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the Board finds that the evidence is in 
equipoise as to the etiology of the Veteran's hearing loss 
and tinnitus.  The Board is cognizant of the negative 
etiology opinion provided by the September 2006 VA examiner.  
However, although the examiner indicated that she reviewed 
the entire claims folder, it is unclear whether she took into 
account the various lay statements that were of record at the 
time the report was made, as well as the Veteran's combat 
status, all of  which weigh heavily in support of the claim.  
Instead of remanding the instant appeal for further 
clarification, the Board finds that resolving any doubt in 
the Veteran's favor, his bilateral hearing loss and tinnitus 
had their onset during active military service, in light of 
his in-service, combat-related acoustic trauma; the current 
diagnoses of bilateral hearing loss and tinnitus; and the 
hearing testimony and lay statements.   

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


